                                                                  USDCSDNY
                                                                DOCUM ENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                DOC#: ---,,.,..,--+-+-,,-+.,,....,..--
-----------------------------------x
                                                                DA TE FILED:
COVENTRY CAPITAL US LLC,                                                         --------
                              Plaintiff,

        - against -                                          17 Civ . 7417            (VM)

EEA LIFE SETTLEMENTS INC., et al.,                           DECISION AND ORDER

                              Defendants.
-----------------------------------x
VICTOR MARRERO, United States District Judge.

        Plaintiff Coventry Capital US LLC                     ("Coventry")            brought

this     diversity           action       against          defendants           EEA       Life

Settlements ,         Inc.   ("EEA") , Vincent Piscaer                ("Piscaer") , and

Hiren        Patel     ("Patel,"      and      together       with       Piscaer,          "the

Individual           Defendants ,"     and ,       collectively,         "Defendants"),

alleging that Defendants engaged in a pattern of fraudulent

conduct aimed at undermining the negotiation of a contract to

sell a portfolio of life insurance policies to Coventry.                                     (See

"Complaint," Dkt . No. 31 . ) The Complaint brings claims of (1)

breach       of   contract         (against        EEA),    (2)     fraud/intentional

misrepresentation            (against all           Defendants),        and     (3)    aiding

and abetting fraud/intentional misrepresentation (against the

Individual Defendants) .

        On    November       26,     2019 ,        Magistrate      Judge       Sarah       Cave

granted Coventry ' s motion to compel EEA to produce documents

held by its affiliates EEA Fund Management Limited ("EEA UK")


                                               1
and EEA Life Settlements Fund PCC Limited                   (the "Fund")      and

ordered EEA to search for and produce responsive documents

held by EEA UK and the Fund.                 (See "Judge Cave's Decision,"

Dkt . No.    162 . ) On December 1,          2019,   EEA timely objected to

Judge    Cave's    Decision     pursuant        to   Federal   Rule   of    Civil

Procedure 7 2 (a)     ( "Rule 72 " ) . ( See "Objection," Dkt . No. 174 . )

Now before the Court are the Objection , Coventry's opposition

to EEA ' s Objection, and EEA' s reply .             ( See "Opposition," Dkt.

No . 18 3;   "Reply," Dkt . No.        18 4.)   For the reasons set forth

below , the Court overrules EEA's Objection and affirms Judge

Cave 's Decision .

                                 I .     BACKGROUND

A.      FACTUAL BACKGROUND

        EEA is wholly owned by EEA Life Settlement Master Fund

II Limited,       which is wholly owned by EEA Life Settlements

Holdings Limited ("EEA Holdings"). The Fund wholly owns EEA

Holdings. Pursuant to an investment management agreement (the

"Management       Agreement")     between        the    Fund   and    EEA    Fund

Management      (Guernsey)    Limited (the "Guernsey Manager"), the

Guernsey Manager manages the Fund ,                  EEA Holdings ,   EEA Life

Settlement Master Fund II Limited, and EEA. Under a marketing

agreement between the Guernsey Manager and EEA UK,                         EEA UK

acts as marketing agent for the Fund . Anath Capital Group

Limited      (" Anath")   wholly owns the Guernsey Manager and EEA

                                         2
UK.    Defendant Patel is a director and the Managing Director

of EEA UK and a d i rector of Anath .                            Defendant Piscaer is a

director      of     the    Guernsey Manager                and Head        of Alternative

Investments for EEA UK.

B.      THE DISCOVERY DISPUTE

        The present dispute arises from requests for production

that    Coventry         served       on      the       Defendants    seeking       documents

regarding EEA ' s business dealings with Coventry that are in

the actual possession of EEA UK ,                          the Guernsey Manager ,            and

the Fund.

        On       February        8'     2018,           Coventry      moved        to    compel

production ;        Magistrate          Judge           Pitman    denied    the     motion    by

order        dated       March         2 9,         2018     based         on     Defendants'

representations            that       they     lacked access          to    the    documents .

(Dkt . No.        47 . ) However,          Judge Pitman permitted Coventry to

depose       Christopher          Daly         (~Daly"),         an   EEA       director ,    on

questions of EEA ' s access to documents held by EEA UK ,                                    the

Guernsey Manager, and the Fund . (See id.; Dkt. Nos. 138, 139 . )

        At   a     May     11,    2018        conference          before        Judge   Pitman,

Coventry asserted that the Individual Defendants had admitted

that they had access to the documents in the ordinary course

of business and therefore had the practical ability to produce

the documents .          (See Dkt. No. 62 at 5 - 6.) Judge Pitman ordered

the Individual Defendants to produce the documents that were

                                                    3
"in their possession, custody, or control for any purpose."

(Id. at 22:21-23.) When the Individual Defendants requested

the   documents,       however,       the       Guernsey   Manager    and   EEA    UK

expressed the view that production of the documents by the

Individual      Defendants        would         constitute      misappropriation.

(Dkt. No. 66-20.)

        On   June     12,    2018,     Coventry        moved    to   sanction      the

Individual Defendants and compel EEA to produce documents in

the possession of the Guernsey Manager.                    (See Dkt. No. 66.) On

January 2 4,    2019,       Judge Pi trnan denied both motions.             ( "Judge

Pitman's Decision," Dkt. No. 111.)

        Coventry objected to Judge Pitman's Decision,                       and,    on

November 1,         2019,   the Court sustained Coventry's objection

and set aside that ruling.              ( See "Discovery Order," Dkt. No.

149.) In the Discovery Order, the Court held that Coventry is

entitled to an adverse inference in the event the Individual

Defendants     do     not    produce    certain documents            held by non-

parties EEA UK and the Guernsey Manager.                    (See id. at 11.) The

Court reasoned that,           in light of the Individual Defendants'

status as directors, they had access to the documents in the

ordinary course of business and, moreover, had influence over

their employers' decisions as to whether to comply with the

Court's production order.               ( Id.     at   9-10.)   Accordingly,       the

Court    concluded that         the    Individual        Defendants    should not

                                            4
benefit from EEA UK and the Guernsey Manager ' s "unilaterally

imposed restriction "        on their access         to the documents    " in

response to Judge Pitman's order compelling production . " (Id .

at 10.)    The Court also granted Coventry ' s motion to compel

production by EEA of certain documents held by the Guernsey

Manager.    The   Court   reasoned that        the   Management Agreement

gives EEA a contractual right to documents from the Guernsey

Manager.

C.   JUDGE CAVE'S DECISION

     While Coventry's objection to Judge                Pitman ' s   Decision

was pending,      Coventry sought to renew its February 8 ,              2018

motion to compel EEA to produce documents held by EEA UK and

the Fund based on Daly's deposition testimony .               (See Dkt. No .

145 ; Judge Cave's Decision at 4 & n.l . )

     On    November   26 ,    2019 ,   Judge   Cave    granted   Coventry's

motion and ordered EEA to search for and produce documents

held by EEA UK and the Fund . Judge Cave explained that Daly

testified that he received documents and information from the

Fund and EEA UK upon request or in the ordinary course of

business . Based on this testimony, Judge Cave concluded that

EEA could access documents held by the Fund and EEA UK in the

ordinary course of business and therefore had control over

such documents within the meaning of Rule 34 of the Federal

Rules of Civil Procedure 34 ("Rule 34") . With regard to EEA's

                                       5
claim that         it    lacked the       practical       ability to access           the

documents, Judge Cave reasoned that EEA was pointing to "the

same type of            'unilaterally imposed restriction'                   that Judge

Marrero      has    already    concluded do [es]            'not    supply a        valid

defense to production.'" (Judge Cave's Decision at 6 (quoting

Discovery Order at 9-10) .)

       EEA timely objected.           ( See Objection.)

D.     THE PARTIES' ARGUMENTS

       EEA    argues       that     Judge       Cave's     Decision        is     clearly

erroneous and contrary to law for three reasons . First, EEA

contends that this Court's Discovery Order does not support

Judge Cave's Decision. EEA argues that the present dispute is

distinguishable from those addressed in the Discovery Order

because it does not concern any contractual right to documents

or   any     unilaterally         imposed       restrictions       by   an      employer .

Rather,      according       to    EEA,     the     present       dispute        concerns

whether EEA may be compelled to produce documents that EEA UK

and the Fund have repeatedly denied it.                       Second,        EEA argues

that Judge Cave's Decision is contrary to law because the

Daly   deposition          testimony       does    not,     in     fact,     support     a

conclusion that EEA had control over documents held by EEA UK

and the      Fund.       According to       EEA,    Daly's       testimony that         he

received some documents and information from the Fund and EEA

UK does not support a conclusion that EEA has access to all

                                            6
responsive documents held by those entities. EEA claims that

it    has     already    produced     all      responsive,         non-privileged

documents it received from the Fund and EEA UK in the ordinary

course.       Third,    EEA    contends       that    Judge      Cave's    Decision

overlooked that the Fund and EEA UK refuse to provide the

documents to EEA, which, according to EEA, demonstrates that

EEA lacks control over the documents. EEA argues that Judge

Cave's Decision erroneously distinguished In re Application

of Potanina, Nos. 14 Misc. 31, 2015 WL 4476612 (S.D.N.Y. June

30,   2015),     in     concluding   that       EEA       has   control    over   the

documents.

        In support of its Objection, EEA submitted a December 5,

2019 letter from counsel for the Guernsey Manager and EEA UK

to counsel for EEA.           ( the "December 5, 2 019 Letter," Dkt. No.

175-1.)     In the letter,       counsel for the Guernsey Manager and

EEA UK deny that EEA has a right to require production from

those entities.

        In its Opposition, Coventry argues that EEA's objection

to    Judge    Cave's     Decision    should         be    overruled      for   three

reasons. First, Coventry argues that Judge Cave's Decision is

fully    consistent with the          Discovery Order.             Both decisions

applied the rule that a party has the practical ability to

obtain -- and therefore must produce -- documents to which it

has access in the ordinary course of business.

                                          7
       Second, Coventry contends that Judge Cave's finding that

EEA has access in the ordinary course to documents held by

the    Fund   and   EEA   UK   is    not   clearly    erroneous.     Coventry

explains that this finding is supported by Daly's testimony

that   it is "standard" for EEA UK and the                   Fund t o provide

documents to EEA and that they have never denied EEA access

to documents except in response to document requests in this

litigation.     (Opposition at        9-11   (citing "Daly Deposition,"

Dkt. No. 145-5, at 40:8-11, 44:12-23, 63:9-65:10, 65:14-66:8,

67:17-71:5,     117:12-15).)        Coventry argues that Judge Cave's

finding of access is also not clearly erroneous because the

requested documents relate to the sale of a substantial amount

of EEA's assets and because EEA worked closely with the Fund,

EEA UK's director Patel, and EEA UK's officer Piscaer on the

transaction.

       Third,   Coventry       responds      that    Judge    Cave   did   not

overlook that EEA UK and the Fund have refused to provide

documents to EEA but correctly held that such a unilaterally

imposed restriction does not relieve EEA of its production

obligations. Relatedly, Coventry argues that the Court must

disregard the December 5,           2019 Letter because it is factual

evidence that was not presented to the magistrate judge and

thus not part of the record of this proceeding.



                                       8
     In its Reply, EEA maintains that Judge Cave's Decision

"overextends"       the    Discovery           Order.     (Reply      at    2-4.)        EEA

attempts    to   distinguish         its       position        from    that       of     the

Individual Defendants, asserting that Daly is not an employee

of the     Fund or EEA UK and does                    not have access         to their

internal documents or databases                   in the ordinary course of

business.     Second,       EEA     contends            that     Daly's       testimony

indicates    that    he,    in    fact,        does    not     customarily        receive

internal Fund and EEA UK documents in his work on behalf of

EEA. Third, EEA argues that its relationship to the Fund and

EEA UK does not support an inference that EEA has access to

documents held by those entities.

     With respect to EEA UK, EEA Inc. argues that the entities

have distinct ownership, management, officers, directors, and

information      systems.        While    acknowledging           that      EEA     is    an

indirect subsidiary of the Fund, EEA emphasizes that it has

separate    directors       and    information           systems      and     can      make

decisions     without      the     Fund.        In     response       to    Coventry's

argument that the Court cannot consider the December 5, 2019

Letter, EEA states that the letter is merely support for its

prior argument that EEA lacks the practical ability to obtain

EEA UK's documents.




                                           9
                                  II.       LEGAL STANDARD

A.      THE DISCOVERY DISPUTE

        Rule 72 provides that when a party timely objects to a

magistrate judge's order regarding a non-dispositive pretrial

matter,    the district judge "must                            . modify or set aside

any part of the order that is clearly erroneous or is contrary

to    law."     Fed.   R.   Civ.       P.       72 (a).   "A    finding       is    'clearly

erroneous'       if the reviewing court is left with the definite

and     firm    conviction       that       a    mistake       has     been   committed."

R.F.M.A.S.,       Inc. v.       So,   748 F.         Supp.     2d 244,      248    (S.D.N.Y.

2010)    (citation omitted). "Similarly, a finding is contrary

to law when it fails to apply or misapplies relevant statutes,

case law, or rules of procedure." Id. "Therefore, pursuant to

these     standards,        a   magistrate            judge's        determinations       on

discovery matters are entitled to substantial deference." Id.

The party seeking to overturn such determinations bears a

"heavy burden." Id.

B.      RULE 34

        A party may serve upon any other party a                                  request to

produce        documents    "in       the       responding      party's       possession,

custody, or control." Fed. R. Civ. P. 34(a) (1). "The concept

of 'control' has been construed broadly ." In re Flag Telecom

Holdings,       Ltd.   Secs.     Litig.,         236 F.R.D.          177,   180    (S.D.N.Y.

2006).    Indeed ,     "'control'           does not require that the party

                                                10
have    legal ownership or actual physical possession of the

documents at issue;           rather,      documents are considered to be

under    a    party's       control    when      that    party       has   the    right,

authority, or practical ability to obtain the documents from

a non-party to the action." Bank of New York v. Meridien BIAO

Bank Tanzania Ltd.,           171 F.R.D. 135, 146-47              (S.D.N.Y. 1997).

"One of the circumstances which warrants a finding of control

is where a corporate entity has the ability in the ordinary

course       of    business    to     obtain     documents        held     by    another

corporate entity." SEC v.               Credit Bancorp,           Ltd.,    194 F.R.D.

469,    at    *7    (S.D.N.Y.       Oct.   28,     2009).      The    party      seeking

discovery has the burden of showing that the documents are

within the other party's control. Linde v. Arab Bank PLC, 262

F.R.D. 136, 141 (E.D.N.Y. 2009).

                                      III. DISCUSSION

        Judge      Cave's    Decision      is    fully    consistent        with      this

Court's       Discovery       Order.       In     assessing          the   Individual

Defendants'         control    over     their     employers'         documents,        the

Discovery Order relied on the rule that a party's "'ability

in the ordinary course of business to obtain' . . . documents"

from a non-party establishes the party's control over the

documents.          (Discovery        Order      at     9-10      (quoting       In     re

Application of Bloomfield Inv.                   Res.    Corp.,      315 F.R.D.       165,

168 (S.D.N.Y. 2016)) .) Judge Cave's application of this rule

                                           11
to assess EEA's control over documents held by the Fund and

EEA UK was not contrary to law. EEA emphasizes that it has no

contractual right to obtain documents from those entities.                      A

party that lacks a contractual right to obtain a third-party's

documents, however, may nonetheless be found to have control

over     the   third-party's   documents     based      on    a    demonstrated

ability to access those documents in the ordinary course of

business.      See Camden Iron and Metal,           Inc.     v.    Marubeni Am.

Corp.,      138   F.R.D.   438,    441-42        (D.N.J.     1991)      (listing

"alternate grounds" supporting a finding of control).

       The Court is also not persuaded that Judge Cave clearly

erred in finding that EEA has access in the ordinary course

of   business     to   documents   held     by    EEA   UK    and     the   Fund.

(Objection at 9; Reply at 4-6.) EEA argues that Daly received

only "discrete, targeted information" and that, according to

Daly's deposition testimony, it was not "standard" for him to

receive internal EEA UK correspondence about potential sales,

negotiations, or transactions.           (Reply at 5 (citing Dkt. 185-

1,     at      44:16-19;    63:19-64:6;          65:4-13,           117:18-21).)

Nonetheless,      Daly testified that EEA UK and the Fund never

denied him access to documents except when refusing requests

for documents to produce in this litigation.                      ( See Daly Dep.

at 68:5-69:3; 70:8-71:5.)




                                    12
        In addition,    Daly testified that employees of EEA UK,

the Guernsey Manager,        and the       Fund provided him documents

from EEA UK and the Fund approximately four times per year;

that he has "seen internal communications among personnel at

    . EEA UK[] and the [F]und regarding the transaction with

Coventry"; and that it was standard for Piscaer,                   an EEA UK

officer, to send Daly internal correspondence about potential

sales of policies held by the Fund and about EEA tax issues.

(See id. at 40:8-11, 44:12-15, 63:9-64:6, 65:4-66:10.)

        Daly   also    testified    that    Piscaer       never   refused   to

provide    documents     requested by Mark         Feaster of ViaSource,

EEA's     investment     advisor.    (See    id.    at    86 :6-87:12.)     EEA

contends that Daly used some of the documents he received in

his roles at ViaSource and the Fund, rather than in his role

as an EEA director.       (Reply at 5 (citing Dkt. 185-1, at 41:6-

17; 46:16-20) .) Regardless, Daly's testimony indicates a flow

of information and documents from EEA UK and the Fund to EEA

in the ordinary course of business and thus provides ample

support for Judge Cave's finding. As Judge Cave pointed out,

this finding is "consistent with EEA Inc.'s assertion in its

initial disclosures        that    it had access         to its affiliate' s

documents and its waiver of the issue of access in response




                                     13
to Coventry's document requests."                   (Judge Cave's Decision at

4 (citing Dkt. No. 145-1, at 3 -4 ) .)              1



       Finally, Judge Cave did not commit clear error in holding

that EEA has control over the documents despite the refusal

of    EEA UK    and    the     Fund    to    provide      them    for   purposes   of

production. As this Court explained in the Discovery Order,

the Rule 34 analysis focuses on a party's "ability to obtain

documents on demand," which is "not affected by the source's

             unilaterally       imposed      restrictions         on    disclosure."

Resolution Tr.         Corp.   v.     Deloitte     &    Touche,   145 F.R.D.     108,

110    (D.    Colo .   1992);       accord       Societe    Internationale       Pour

Participations Industrielles Et Commerciales, S.A. v . Rogers,

357 U.S. 197, 204-05            (1958)      (holding that a foreign company

had control of and could be ordered to produce records held

by a bank although Swiss penal law and the Swiss Government's

constructive seizure of the                  records      limited the      company's

ability to       comply) .     Accordingly,         the    Discovery Order held

that    the     Individual       Defendants         had     control      over   their

employers'      documents       notwithstanding            that   their    employers

revoked their access.           ( Discovery Order at 10.)




1 Because the Court concludes that Judge Cave's finding that EEA had
access to documents in the ordinary course of business is not clearly
erroneous , the Court need not decide whether EEA has control according to
the alternate theories advanc ed by Coventry.

                                            14
       EEA insists that its situation is "entirely different"

from   that     of    the   Individual        Defendants      but   identifies      no

relevant distinction. In light of Daly's testimony that this

litigation is the only occasion in which EEA UK and the Fund

have denied EEA access to documents , the Court is persuaded

that this case is more analogous to Resolution Trust,                               145

F.R.D.     108,      than   In   re       Application   of    Potanina,      2015   WL

4476612.    In concluding that an officer lacked the practical

ability to obtain documents in In re Application of Potanina,

the court credited the individual's testimony that his access

and authority at the company were limited and that he never

previously        exercised        broad     authority       to   request    company

documents.        See id. at n.4. 2 Thus,         Judge Cave did not err in

distinguishing In re Application of Potanina based on EEA's

demonstrated ability to access documents held by EEA UK and

the Fund.       The other case EEA cites,               Shcherbakovs kiy v .         Da

Capo Al Fine, Ltd., 490 F.3d 130 (2d Cir. 2007), also did not

involve     a     party     with      a    demonstrated       ability   to    access

documents held by a non-party. 3




2  In addition, the court ' s holding reflected the unique considerations
applicable to discovery under 28 U.S.C. § 1782. See In re Application of
Potanina, 2015 WL 4476612, at *3.
3
  Because the Court concludes that refusals by EEA UK and the Fund to
provide EEA with the requested documents d o not relieve EEA o f its
production obligations, the Court need not consider the December 5 , 2019
Letter, which was not presented to Magistrate Judge Cave.

                                             15
                              IV .   ORDER

     Accordingly, for the reasons stated above , it is hereby

      ORDERED that the objection filed by Defendant EEA Life

Settlements , Inc.   (Dkt . No. 174) to the Opinion and Order of

Magistrate Judge Sarah Cave dated November 26, 2019 (Dkt. No.

162) is OVERRULED and that Opinion and Order is AFFIRMED.



SO ORDERED.




                                     ~
Dated :    New York, New York
           10 February 2020


                                               U. S.D.J.




                                16
